                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION




 TRUSTEES OF THE EMPLOYEE
 PAINTERS’ TRUST,
                                                                          No. 3:20-cv-00902-YY
                        Plaintiffs,

        v.                                                              OPINION AND ORDER

 SILVERTON GLASS, LLC et al.,

                        Defendants.



MOSMAN, J.,

       On April 28, 2021, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation (F. & R.) [ECF 15]. Judge You recommends that I grant Plaintiffs’ Motion for

Default Judgment [ECF 12]. No objections were filed. I agree with Judge You and ADOPT her

recommendations in full.

                                      STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court


1 – OPINION AND ORDER
is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I ADOPT Judge You’s F. & R. [ECF 15] as my own opinion, and I

GRANT Plaintiffs’ Motion for Default Judgment [ECF 12].

       IT IS SO ORDERED.

                   21 day of May, 2021.
       DATED this ____



                                                              ________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




2 – OPINION AND ORDER
